DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The U.S.C. 112, second paragraph rejection of claims 1-10 has been withdrawn in view of the amended claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 2/22/2021. The application has been amended as follows: 

1. A transmission device, comprising:
a generation unit configured to generate a physical-layer frame based on a plurality of forward error correction (FEC) frames, wherein the plurality of FEC frames is based on input data; and
a transmission unit configured to transmit the physical-layer frame, wherein 
a predetermined FEC frame of the plurality of FEC frames includes time information, and
the time information indicates time of a starting position of the physical-layer frame.

2. The transmission device according to claim 1, wherein
the physical-layer frame includes the plurality of FEC frames
the predetermined FEC frame 
the FEC block includes a plurality of type-length value (TLV) packets, and 

the predetermined FEC frame is a first FEC frame among the plurality of FEC frames

4. The transmission device according to claim 2, wherein
based on a value of a flag, a predetermined TLV packet of the plurality of TLV packets includes the time information,
the value of the flag indicates availability of the time information in the header, and

the predetermined TLV packet is a first TLV packet among the plurality of TLV packets

5.  The transmission device according to claim 1, wherein
the predetermined FEC frame 
the FEC block includes a plurality of type-length value (TLV) packets, and
the physical-layer frame includes a header.

7.  The transmission device according to claim 5, wherein
based on a value of a flag, a predetermined TLV packet of the plurality of TLV packets includes the time information,
the value of the flag indicates availability of the time information in the header, and

the predetermined TLV packet is a first TLV packet among the plurality of TLV packets

10.  A transmission method, comprising:
in a transmission device:
generating a physical-layer frame based on a plurality of forward error correction (FEC) frames, wherein the plurality of FEC frames is based on input data; and
transmitting the physical-layer frame, wherein 
a predetermined FEC frame of the plurality of FEC frames includes time information, and
the time information indicates time of a starting position of the physical-layer frame.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teach or fairly suggest transmitting a physical-layer frame, wherein 
a predetermined FEC frame of the plurality of FEC frames includes time information, and the time information indicates time of a starting position of the physical-layer frame; in addition to each and every other limitation of claim 10 and similarly claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE N NGUYEN/Primary Examiner, Art Unit 2111